Case 5:19-cv-00348-HE Document 1 Filed 04/16/19 Page 1 of 8




                                        CIV-19-348-F
Case 5:19-cv-00348-HE Document 1 Filed 04/16/19 Page 2 of 8
Case 5:19-cv-00348-HE Document 1 Filed 04/16/19 Page 3 of 8
Case 5:19-cv-00348-HE Document 1 Filed 04/16/19 Page 4 of 8
Case 5:19-cv-00348-HE Document 1 Filed 04/16/19 Page 5 of 8
Case 5:19-cv-00348-HE Document 1 Filed 04/16/19 Page 6 of 8
Case 5:19-cv-00348-HE Document 1 Filed 04/16/19 Page 7 of 8
Case 5:19-cv-00348-HE Document 1 Filed 04/16/19 Page 8 of 8
